Citation Nr: 0705488	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.  

2.  Whether a substantive appeal has been received as to the 
issue of entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

3.  Entitlement to an initial compensable rating for 
hypothyroidism.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active duty from October 1964 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied service connection for 
cardiovascular disease.  The veteran perfected an appeal.  In 
a March 2001 decision, the Board remanded this issue for 
additional development.

In an October 2002 decision, the Board denied service 
connection for cardiovascular disease.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2003 Order, the Court vacated the 
October 2002 Board decision, and granted a Joint Motion to 
Remand.

In November 2003, the Board remanded this case in order to 
comply with the directives of the Joint Motion, primarily for 
notice in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In an October 2004 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for cardiovascular disease.  The Board 
remanded the issue of service connection for cardiovascular 
disease.  This issue is now ready for appellate review.  

The appeal also arises from a March 2005 rating decision 
which denied an increased rating for bilateral hearing loss.  
The veteran has not perfected an appeal as to that issue, as 
set forth below.  

In addition, a May 2006 rating decision, granted service 
connection for hypothyroidism and assigned a noncompensable 
rating effective December 21, 1998.  The veteran has 
perfected an appeal as to the assigned evaluation.  

The issue of entitlement to an initial compensable rating for 
hypothyroidism is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had 1st degree atrioventricular (AV) block 
prior to entering service and it did not worsen during his 
period of active service.

2.  The veteran has no current evidence of cardiac 
dysfunction or disease.  

3.  A substantive appeal was not received as to the issue of 
an increased rating for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  First degree AV block clearly and unmistakably preexisted 
service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2005).

2.  Cardiovascular disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2006).  

3.  The issue of an increased rating for bilateral hearing 
loss is not in appellate status.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in May 2001, November 2001, and November 
2004, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOCs) were provided, the most recent in May 2006.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examination in January 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Service Connection for Cardiovascular Disease

The veteran entered service in October 1964.  The entrance 
examination was negative for heart abnormality.  
Cardiovascular system was normal and his chest x-ray was 
negative.  On a January 1965 evaluation, the veteran's heart 
and vascular system were noted to be normal.  The blood 
pressure readings were 106/70 (recumbent) and 112/74 
(standing).  The veteran reported that he did not have 
shortness of breath, pain or pressure in his chest, 
palpitation or pounding heart, or high or low blood pressure.  

On a May 1965 evaluation, the veteran's heart and vascular 
system were noted to be normal.  The blood pressure readings 
were 115/78 (recumbent) and 117/72 (standing).  A June 1965 
cardiovascular consultation indicated that the veteran was 
referred because of a 1st degree heart block on his 
electrocardiogram.  The veteran was asymptomatic at the time 
of the examination.  There was no history of rheumatic fever, 
scarlet fever, or diphtheria.  Further cardiovascular testing 
was performed.  The examiner stated that it was felt that the 
1st degree AV block was due to parasympathetic tone elevation 
and was of no significance with regard to cardiovascular 
disease.  The impression was no evidence of cardiovascular 
disease.  In September 1965, the veteran was referred to a 
medical board, for various medical problems including a 1st 
degree heart block, intermittent, with no demonstrable 
evidence of cardiac disease, apparently due to increased 
vagal tone.  This abnormality existed prior to entrance into 
military service and was not aggravated therein.  There was 
no current demonstrable evidence of cardiac disease.  In 
September 1965, the veteran appeared before a physical 
evaluation board.  He was found physically qualified to 
perform the duties of his rank.  

On a January 1966 evaluation, the veteran's vascular system 
was noted to be normal.  It was noted that he had a 1st 
degree heart block, intermittent, with no demonstrable 
evidence of cardiac disease, apparently due to increased 
vagal tone.  The blood pressure readings were 115/78 
(recumbent) and 117/72 (standing).  

On an August 1966 evaluation, the veteran's heart and 
vascular system were noted to be normal.  The blood pressure 
readings were 120/78 (recumbent) and 118/80 (standing).  An 
addendum noted the past discovery of the 1st degree heart 
block, but reported that an extensive work-up revealed no 
evidence of cardiovascular disease.  

On an October 1969 evaluation, the veteran's heart and 
vascular system were noted to be normal.  The blood pressure 
readings were 114/62 (recumbent) and 120/76 (standing).  

On his June 1970 discharge examination, the veteran's heart 
and vascular system were noted to be normal.  The blood 
pressure readings were 112/80 (recumbent) and 112/82 
(standing).  

Following service, the veteran was afforded a VA examination 
in August 1971.  At that time, the cardiovascular examination 
revealed no abnormalities.  

In January 1990, cardiovascular testing was performed and the 
EKG was abnormal.  It was noted that the 1st degree AV block 
was asymptomatic.  

In August 1993, the veteran was seen at St. Joseph's 
Hospital.  It was noted that the veteran had no prior cardiac 
history.  The discharge diagnoses were recurrent 
neurocardiogenic syncope requiring DDDR pacemaker placement 
and angiographically documented normal coronary arteries with 
normal left ventricular systolic function with ejection 
fraction of 86 percent.  Thereafter, the veteran continued to 
be checked at the pacemaker clinic.

In March 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  The diagnoses were: (1) this 
veteran was found to have a 1st degree AV block noted in 1965 
on routine cardiac examination; (2) neurocardiogenic syncope.  
The examiner opined that the 1st degree AV block had its 
onset during service.  However, the examiner then issued a 
May 2002 addendum in which he stated that he wished to 
correct his earlier dictation and that it should have read 
that the heart block was noted to exist prior to the 
veteran's service, and not having its origins in service. 

Thereafter, medical records from Creighton Cardiac Center/The 
Cardiac Center of Creighton University along with duplicate 
records from St. Joseph's Hospital were received which showed 
that the veteran had a possible inferoposterior myocardial 
infarction in July 2003, which was treated and pacemaker 
placement was undertaken.  The veteran continued over the 
years to be seen at the VA pacemaker clinic.  

In January 2005, the veteran was afforded a VA heart 
examination.  The claims file was reviewed.  It was noted 
that the veteran had a history of systolic arrest and that he 
was status post pacemaker placement.  The veteran was 
syncopal with the asystolic arrest, but had not had any 
episodes since pacemaker placement.  Physical examination was 
performed.  The assessment was history of bradyarrhythmias.  
The impression was that the veteran had no evidence of 
cardiac dysfunction.  His metabolic equivalence was greater 
than 10 by history.  The veteran had no evidence of 
cardiovascular disease during his military tour or at the 
current time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
valvular heart disease will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Presumption of Soundness

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disability was "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to the cardiovascular system on objective 
examination.  The examination was negative.  The examiner 
indicated that the cardiovascular system was normal.  The 
chest x-ray was negative.  Thus, the veteran is entitled to a 
presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In this case, the service medical records recorded a history 
of a preservice 1st degree AV heart block.  As previously 
noted, the veteran underwent an electrocardiogram in 1965 
which showed the existence of the 1st degree heart block.  
The veteran underwent a cardiology consultation, medical 
board evaluation, and physical evaluation board evaluation.  
It was medically determined that the 1st degree heart block 
preexisted service and was not aggravated therein.  The 1st 
degree heart block was felt to be due to increased vagal 
tone.  However, there was no demonstrable evidence of cardiac 
disease.  The veteran was found fit to perform his duties.  
The Board finds that the medical records are competent 
evidence that the 1st degree heart block clearly and 
unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).

The Board acknowledges that a VA examiner, in March 2002, 
initially opined that the 1st degree AV block had its onset 
during service.  However, in the initial report, the examiner 
made no reference to the inservice finding that the 1st 
degree AV block had preexisted service.  There was no 
discussion of the inservice findings other than the notation 
of the discovery on a 1965 examination.  The examiner noted 
that the veteran stated that he had no idea he had 1st degree 
AV block prior to service.  Further, upon another review of 
the claims folder at the RO's request, that examiner rendered 
an addendum correcting the dictation in the March 2002 
opinion which he indicated should have read that the 
veteran's heart block was noted to exist prior to service and 
did not have its origins in service.  This corrected opinion 
is consistent with the findings of the medical personnel in 
service which were contemporaneous to the discovery of the 
1st degree AV block and were based on a thorough 
cardiovascular examination and extensive testing.  

The Board finds that the most probative evidence constitutes 
clear and unmistakable evidence that 1st degree heart block, 
a defect, existed prior to service entrance.  However, 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
defect or injury preexisted service.  Second, there must be 
clear and unmistakable evidence that the defect or injury was 
not aggravated during service.  If both prongs are not met, 
the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting 1st degree AV block was 
not aggravated by service.  This matter was addressed by the 
inservice examiners.  As noted, it was determined that the 
veteran had this defect, but it did not result in any current 
cardiac disease.  Also, the inservice examiners indicated 
that there was no worsening of the 1st degree AV block.  
These medical records are competent evidence and probative as 
to that matter.  

The Board therefore finds that there was no aggravation of 
the preexisting 1st degree AV block in service.  The record 
indicates that the preservice 1st degree AV block did not 
undergo an increase in severity during service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting 1st degree AV block was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that the 1st degree AV block preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting 1st degree AV 
block was aggravated in service, the Board finds that there 
is no competent medical evidence that such disorder worsened 
in service.  The Board relies on the evidence as outlined 
above to support this determination.  Further, since there is 
clear and unmistakable evidence that pre-existing 1st degree 
AV block was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that such disorder was not, in fact, 
aggravated during service (38 U.S.C.A. § 1110).  The Board 
has found by clear and unmistakable evidence that the 
veteran's 1st degree AV block was not aggravated by service 
in order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board points out at this juncture that while the 1st 
degree AV block defect existed prior to service and was not 
aggravated therein, the veteran did not have actual cardiac 
disease as a result of that defect.  The extensive inservice 
cardiology consultations resulted in that conclusion.  


Current Disability

In August 1993, the veteran had a pacemaker placement, 
following a possible inferoposterior myocardial 
infarction/asystolic arrest.  It was noted that the veteran 
had no prior cardiac history.  This is consistent with the 
record.  As noted, while it was previously noted that the 
veteran had a 1st degree AV block defect, this was not 
disabling and did not result in actual cardiac disease.  

When the veteran was discharged following the pacemaker 
placement, the discharge diagnoses were recurrent 
neurocardiogenic syncope requiring DDDR pacemaker placement 
and angiographically documented normal coronary arteries with 
normal left ventricular systolic function with ejection 
fraction of 86 percent.  The veteran's pacemaker has been 
monitored over the years.  No competent medical evidence 
etiologically related the possible inferoposterior myocardial 
infarction/asystolic arrest to service or manifestations 
thereof to having their onset within one year of service.  
This event occurred over two decades after the veteran was 
separated from service and, as noted, was not precipitated by 
any prior cardiac history.  

A VA examination was conducted in January 2005 to assess if 
the veteran currently had cardiovascular disability and the 
etiology thereof.  The veteran's past history was reviewed, 
to include post-service history of the 1993 incident leading 
to the pacemaker placement.  The assessment was history of 
bradyarrhythmias.  The impression was that the veteran had no 
evidence of cardiac dysfunction and that he had no evidence 
of cardiovascular disease during his military tour or at the 
current time.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In sum, the veteran had a heart defect which preexisted 
service, as noted.  However, his cardiac function was normal 
during service.  It was determined that he did not have 
cardiac disease.  Post-service, over 20 years after 
separation, the veteran had asystolic arrest which resulted 
in a pacemaker placement, which has since been maintained.  
There is no competent medical evidence relating this event to 
service or dating the initial manifestations within one year 
of separation.  Further, the competent medical evidence 
establishes that the veteran does not currently have 
cardiovascular disease nor did he have cardiovascular disease 
during service, which is consistent with the extensive 
cardiovascular findings in the service medical records.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Accordingly, regardless of any theory presented by the 
veteran regarding the etiology of alleged cardiovascular 
disease, i.e., that preexisting cardiac disease worsened 
during service, that cardiac disease began during service and 
is still ongoing, that cardiac disease is related to 
inservice secondhand smoke, or that cardiac disease began 
within one year of the veteran's separation from service, the 
competent medical evidence establishes that the veteran does 
not currently have cardiac dysfunction or disease related to 
the veteran's military service.    

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Increased Rating for Bilateral Hearing Loss

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(a), (b).

In a March 2005 rating decision, an increased rating for 
bilateral hearing loss was denied.  In a March 2005 letter, 
the veteran was notified of his procedural and appellate 
rights.  In April 2005, a notice of disagreement was 
received.  In June 2005, a statement of the case was issued.  
In August 2006, a VA Form 9 was received which only addressed 
the issue of entitlement to an initial compensable rating for 
hypothyroidism.

Thereafter, in a November 2006 letter, the veteran was 
notified that a substantive appeal had not been received to 
the aforementioned issue of an increased rating for bilateral 
hearing loss.  The veteran was informed of the pertinent 
information regarding the lack of a substantive appeal and 
was given an opportunity to present argument and evidence as 
to the issue of whether a substantive appeal was received, 
and also the opportunity to request a hearing.  He was given 
60 days to reply.

The veteran did not respond to the November 2006 letter.

In light of the foregoing, the Board concludes that the issue 
of an increased rating for bilateral hearing loss is not in 
appellate status for lack of a substantive appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (b).


ORDER

Service connection for cardiovascular disability is denied.  

The issue of an increased rating for bilateral hearing loss 
is dismissed.

REMAND

In his August 2006 VA Form 9, the veteran asserted that a 
higher evaluation was warranted for his hypothyroidism.  The 
veteran related that he had daily fatigability.  He asserted 
that a recent February 2005 VA evaluation did not adequately 
assess his hypothyroidism.  The Board notes that this 
examination found that the hypothyroidism was in remission.  
As the veteran asserts that it is no longer in remission, he 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA endocrine 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should determine if the veteran has 
fatigability or if his hypothyroidism 
requires continuous medication for control; 
if the veteran additionally has constipation 
and mental sluggishness; muscular weakness, 
mental disturbance, and weight gain; and 
whether the veteran has cold intolerance, 
muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia 
(less than 60 beats per minute), and 
sleepiness.  

A rationale for any opinion expressed should 
be provided.

2.  The AMC should then readjudicate the 
claim of entitlement to an initial 
compensable rating for hypothyroidism in 
light of all of the evidence of record.  If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


